DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II, claims 1-16 in the reply filed on June 17, 2021 is acknowledged.  
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 17, 2021.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12: 	line 2 recites the limitation “a handle having a bottom extending between a handle front and a handle rear”. However, lines 5-6 recite the limitation “an extraction arm extending from the handle, the extraction arm having a base at the bottom of the handle and a finger extending from the base”. It is unclear how the recited “extraction arm” have a base at the bottom of the handle if the extraction arm is extending or protruding from the handle? This limitation can be only true if the extraction arm extends from the handle and curves back to the bottom of the handle, which is not true in the instant application, and hence the claim is indefinite. 

Claim 1:	recites the limitation "the terminal" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1, 13:	Claim 1, lines 11-12 and claim 13, lines 2-4 recite the limitation “wherein the handle and the extraction arm are rotated about the elbow to rotate the lower finger member and the tip to engage the latching beam.” in which, it is unclear how the handle and the arm are rotated so that the lower finer member is rotated. A rotation could be about the axis of the arm 218, Fig. 7 or in any X, Y or Z axis or plane. Would this be handle and arm are push towards the terminal or pull away from the terminal so that the lower finger member is rotated about the elbow as presented in Fig. 10?

Claim 3:	the limitation “wherein the finger is hook-shaped” is vague. The hooks are different shapes and sizes, such as single hook, double hook hence the claim is indefinite.

Claim 5:	the limitation “wherein the upper finger member extends from a bottom of the base at a base front of the base, the lower finger member being located below the base.” is confusing. It is unclear where a bottom of the base is. Claim 1, line 7 recites “the lower finger member extending from the elbow to a tip”. However, line 3 of claim 3 recites “lower finger member being located below the base”, in which it is unclear the metes and bound of the claim. 

Claim 9: 	the limitation “wherein the upper finger member is linear between the elbow and the tip and wherein the lower finger member is linear between the elbow and the base.” is confusing. Fig. 6 and para. [0037] of the specification describes “The upper finger member 272 extends between the elbow 270 and the base 204. The lower finger member 272 extends between the elbow 270 and a tip 280 of the finger 206”. It is unclear if the upper finger member defined in between elbow and the base, how the upper finger member is linear between the elbow and the tip as recited.  Further, how the lower finger member is linear between the elbow and the base.
	Further it is unclear the limitation “upper finger member is linear between the elbow and the tip”. Would this be a uniform thickness or width or dimension? 

Claims 10, 16: 	in line 2, the limitation “the lower finger member is configured to extend into an access opening” is unclear. Examiner recommends to change this limitation to “the lower finger member is adapted to access an opening”. Further, due to the same deficiency in lines 4-5, “the extraction arm configured to extend along the upper rail”, it may change to “the extraction arm adapted to access the upper rail”. See Claim interpretation of Claim 10.  

Claim 16: 	see claim 10 rejection above. 

Claim 11: 	the recitation “a pocket between the finger and the handle configured to receive a housing holding the terminal” is vague and unclear. If the recited terminal extraction tool is a solid piece, how the recited “pocket” is formed in between the finger and the handle?

Claim 12:	recites the limitation "the terminal" in line 8.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy (US 20130042470).
Murphy reads on the claims as follows:
[AltContent: textbox (back of the handle)][AltContent: arrow][AltContent: textbox (base)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (front of the handle)][AltContent: textbox (bottom)][AltContent: arrow][AltContent: textbox (tip)][AltContent: arrow][AltContent: textbox (lower finger member)][AltContent: arrow][AltContent: ][AltContent: textbox (elbow)][AltContent: arrow][AltContent: textbox (upper finger member)][AltContent: textbox (finger)][AltContent: textbox (extraction arm)][AltContent: ]
    PNG
    media_image1.png
    515
    578
    media_image1.png
    Greyscale

	Modified Figure 1, Murphy.
Claim 1. A terminal extraction tool (100, Fig. 1) comprising: 
a handle (134) having a bottom (see modified Figure 1, above) extending between a handle front and a handle rear, the handle having a handle axis centered between the handle front and the handle rear (see Figs. 3 to 6); and 
an extraction arm (see modified Figure 1 above) extending from the handle, the extraction arm having a base at the bottom of the handle and a finger extending from the base (see modified Figure 1), the finger having an elbow (see modified Figure 1) between an upper finger member (110) and a lower finger member (118), the lower finger member being angled non-parallel (135 degrees, para. [0020]) to the upper finger member, the lower finger member extending from the elbow to a tip (protrusion 140), the tip being configured to engage a latching beam to release the latching beam (Fig. 7) and allow removal of the terminal from a housing;
wherein the handle and the extraction arm are rotated about the elbow (In use, the extraction tool 100 is rotated about the second longitudinal axis 120 while the protrusion 140 is inserted in the slot 14, para. [0025]) to rotate the lower finger member and the tip to engage the latching beam (see Figs. 7 and 8).  

Claim 2. The terminal extraction tool of claim 1, wherein the elbow includes a bend, an interior surface of the finger at the bend of the elbow defining a pivot point for rotating the handle and the extraction arm (see Figs. 7 and 8, the pivot point 282 and Fig. 9 of the specification is anticipated in Murphy, Fig. 8).  

Claim 4. The terminal extraction tool of claim 1, wherein the upper finger member is oriented relative to the lower finger member at an angle between 750 and 1050 (where the angle may be acute, 90 degrees, or obtuse, para. [0027]. The angle between 104 and 110 is 135 degrees. Therefore, the angle between upper finger 110 and lower finger member 118 is also 135 degrees, see Fig. 3).  

Claim 5. The terminal extraction tool of claim 1, wherein the upper finger member extends from a bottom of the base at a base front of the base, the lower finger member being located below the base (see modified Figure 1 above).  

Claim 6. The terminal extraction tool of claim 1, wherein the entire extraction arm is located forward of the handle axis (see modified Figure 1, the adapter-facing side 126 label as forward of the handle).  

Claim 7. The terminal extraction tool of claim 1, wherein the entire finger is located forward of the handle (Fig. 3).  

Claim 9. The terminal extraction tool of claim 1, wherein the upper finger member is linear between the elbow and the tip and wherein the lower finger member is linear between the elbow and the base (the second linear portion 118 and the intermediate portion 110 are formed integrally from a single piece of material having a rectangular cross-sectional shape, para. [0018]).  

Claim 12. A terminal extraction tool (100, Fig. 1) comprising: 
a handle (134) having a bottom (see modified Figure 1 above) extending between a handle front and a handle rear, the handle having a handle axis centered between the handle front and the handle rear (see Figs. 3 to 6); and  -18-TE-02084 (958-0477) 
an extraction arm (see modified Figure 1) extending from the handle, the extraction arm having a base at the bottom of the handle and a finger extending from the base to a tip (140, see modified Figure 1), the tip configured to engage a latching beam to release the latching beam and allow removal of the terminal from a housing, the base having a base front (126) and a base rear (128), the base having a base axis centered between the base front and the base rear (see Fig. 3), the base being forward offset relative to the handle with the base axis forward of the handle axis, the finger having a finger front (110) and a finger rear (back side of 110), the finger having a finger axis centered between the finger front and the finger rear, the finger being forward offset relative to the base with the finger axis forward of the base axis (see Figs. 3 to 4).

Claim 13. The terminal extraction tool of claim 12, wherein the finger includes an elbow between an upper finger member and a lower finger member (see modified Figure 1), wherein the handle and the extraction arm are rotated about the elbow to rotate the lower finger member and the tip to engage the latching beam (Figs. 7 and 8).  

Claim 14. The terminal extraction tool of claim 12, wherein the finger includes an elbow between an upper finger member and a lower finger member (see modified Figure 1), the elbow including a bend, wherein an interior surface of the finger at the bend of the elbow defines a pivot point for rotating the handle and the extraction arm (see modified Figure 1).  

Claim 15. The terminal extraction tool of claim 12, wherein the entire extraction arm is located forward of the handle axis (see Figs 3 and 4).  

Claims 10-11 and 16. As best understood, the terminal tool of claims 10, 11 and 16, having the lower finger member (118), the upper finger member (110), the bottom of base of the extraction arm and a pocket (thinner portion of the extraction arm than the handle) as shown in modified figure 1.  Furthermore, it has been held that the recitation with respect to the manner in which a claimed apparatus (i.e. terminal extraction tool) is intended to be employed (i.e. extending into an access opening of the housing holding the terminal, and extending along the upper rail above the upper rail; engaging and releasing the latching beam; and a pocket receiving a housing holding the terminal when the handle and the extraction arm are rotated to a release position) does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy as applied to claim 1 above, and further in view of Smith (US 5075960).
Regarding claim 3, Murphy does not teach a hook-shaped finger. However, Smith teaches an electronic pin pulling tool has an elongated shank having opposite hook and handle ends in which, 
  wherein the finger is hook- shaped (hook end 30, Fig. 2).  
Therefore, in view of the teachings of Smith, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the terminal extraction tool of Murphy to add a finger in shape of a hook end 30 so that it can slip in and engage with a surface that enables simultaneous engagement of a surface and disengage upon rotation. 


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 8 would be allowable for disclosing a terminal extraction tool having a base at the bottom of the handle in which, the base with variable width between the base front and the base rear, the base being wider at bottom and narrower at top. Murphy fails to teach a base or an elongated body having variable width between the front and rear. Smith does not teach an elongated body having different width between the front side and read side.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art of record Boyd (US 20150047183) teaches a connector release tool includes a shaft, a handle and a shroud portion, which has sidewalls extending away from the distal end and terminating at a datum surface and a channel, in which the contact pin adapted to engage an associated push-button connector and allow removal of one or more wires coupled to the terminal block.
Prior art of record Hamilton (US 20100212146) teaches an apparatus for grasping a cable connector in which, elongate body, an anvil, a cable connector grasping tip adapted to be positioned into an extended position and a retracted position relative to the anvil face for insertion into a receptacle. 
Prior art of record Coller (US 4083101) teaches a tool set for installing and removing individual connector pins mounted in an electrical circuit board and within a connector housing and also a tool for inserting tie pins in a circuit board.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729   
                                                                                                                                                                                                     /DONGHAI D NGUYEN/Primary Examiner, Art Unit 3729